Title: Francis Eppes to Thomas Jefferson, 11 April 1813
From: Eppes, Francis
To: Jefferson, Thomas


          Dear Grand Papa Lynchburg April 1813 11 day 1813
          I wish to see you very much I am very Sorry that you wont  Write to me this leter will make twice I have wrote to you and if you dont answer this E leter I Shant wr wri write to you any more.  I have got trough my latin Gramer and I am going trough again I enclose a leter in this from My Cousin Wale Baker Give my
			 love to all  of the family
          belive me to remain with the filial love  your most affectionate Grand SonFrancis Eppes
        